



APPENDIX B
LUMENTUM HOLDINGS INC.
2015 EQUITY INCENTIVE PLAN
(As Amended and Restated November 4, 2016)
1.Establishment and Purpose of the Plan. The Lumentum Holdings Inc. Amended and
Restated 2015 Equity Incentive Plan was originally adopted effective as of
June 23, 2015, the date of its approval by JDS Uniphase Corporation, the sole
stockholder of the Company (the “Effective Date”). The purpose of the Plan is to
provide incentives to attract, retain and motivate eligible persons whose
present and potential contributions are important to the success of the Company
by offering them an opportunity to participate in the Company’s future
performance.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(b)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 promulgated under the Exchange Act.
(c)    “Applicable Laws” means the legal requirements relating to the Plan and
the Awards under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
(d)    “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which preserves the compensation element of the Award
existing at the time of the Corporate Transaction as determined in accordance
with the instruments evidencing the agreement to assume the Award.
(e)    “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share, or
other right or benefit under the Plan.
(f)    “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Active Service, that such termination
is for “Cause” as such term is expressly defined in a then-effective written
agreement between the Grantee and the Company or such Related Entity, or in the
absence of such then-effective written agreement and definition, is based on, in
the determination of


1

--------------------------------------------------------------------------------




the Administrator, the Grantee’s: (i) performance of any act or failure to
perform any act in bad faith and to the detriment of the Company or a Related
Entity; (ii) dishonesty, intentional misconduct, material violation of any
applicable Company or Related Entity policy, or material breach of any agreement
with the Company or a Related Entity; or (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person.
(i)    “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:
(i)    the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or
(ii)    a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.
(j)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(k)    “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.
(l)    “Common Stock” means the common stock of the Company.
(m)    “Company” means Lumentum Holdings Inc., a Delaware corporation.
(n)    “Consultant” means any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
(o)    “Continuing Directors” means members of the Board who either (i) have
been Board members continuously for a period of at least thirty-six (36) months
or (ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
(p)    “Continuous Active Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated. In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Active Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws. Continuous


2

--------------------------------------------------------------------------------




Active Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Related Entity,
or any successor, in any capacity of Employee, Director or Consultant, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director or
Consultant (except as otherwise provided in the Award Agreement). An approved
leave of absence shall include sick leave, military leave, or any other
authorized personal leave. For purposes of each Incentive Stock Option granted
under the Plan, if such leave exceeds ninety (90) days, and reemployment upon
expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day three (3) months and one (1) day following the expiration of such ninety
(90) day period.
(q)    “Corporate Transaction” means any of the following transactions:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(iii)    the complete liquidation or dissolution of the Company;
(iv)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than forty percent (40%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger or the initial transaction culminating in such merger but excluding any
such transaction or series of related transactions that the Administrator
determines shall not be a Corporate Transaction; or
(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
(r)    “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(s)    “Director” means a member of the Board or the board of directors of any
Related Entity.
(t)    “Disability” means a disability as defined under the long-term disability
policy of the Company or the Related Entity to which the Grantee provides
services regardless of whether the Grantee is covered by such policy. If the
Company or the Related Entity to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
unable to carry out the responsibilities and functions of the position held by
the Grantee by reason of any medically determinable physical or mental
impairment for a period of not less than ninety (90) consecutive days. A Grantee
will not


3

--------------------------------------------------------------------------------




be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.
Notwithstanding the foregoing, Section 409A Deferred Compensation payable
pursuant to the Plan on account of the Disability of a Grantee shall be paid
only if and when such Grantee has become disabled within the meaning of
Section 409A.
(u)    “Dividend Equivalent Right” means a right entitling the Grantee to
compensation or to a credit for the account of such Grantee measured by cash
dividends paid with respect to Common Stock.
(v)    “Employee” means any person, including an Officer or Director, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company. The Company shall determine in good faith and in
the exercise of its discretion whether an individual has become or has ceased to
be an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the terms of the Plan as of the time of the Company’s
determination of whether or not the individual is an Employee, all such
determinations by the Company shall be final, binding and conclusive as to such
rights, if any, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination as to such
individual’s status as an Employee.
(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(x)    “Fair Market Value” means, as of any date, the value of one share of
Common Stock determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sale price of
a Share as quoted on such exchange or system on the date of determination (or,
if no closing sale price was reported on that date, on the last trading date
such closing sale price was reported), as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a Share shall be the
mean between the high bid and low asked prices for the Common Stock on the date
of determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable, provided that, if applicable,
the Fair Market Value of a Share shall be determined in a manner that complies
with Section 409A; or
(iii)    In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
(y)    “Full Value Award” means the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares under the Plan with a per share
or unit purchase price lower than 100% of Fair Market Value on the date of
grant.


4

--------------------------------------------------------------------------------




(z)    “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(aa)    “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
(bb)    “Incentive Stock Option” means an Option intended to qualify, and which
does qualify, as an incentive stock option within the meaning of Section 422 of
the Code.
(cc)    “Non-Qualified Stock Option” means an Option not intended to qualify, or
which does not qualify, as an Incentive Stock Option.
(dd)    “JDS Uniphase Corporation Separation” means the spin-off of the Company
from JDS Uniphase Corporation pursuant to that certain Separation and
Distribution Agreement between the Company and JDS Uniphase Corporation.
(ee)    “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(ff)    “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
(gg)    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(hh)    “Performance Award Formula” means a formula or table established by the
Administrator which provides the method of determining the compensation payable
pursuant to an Award based on one or more levels of attainment of specified
Performance Criteria measured as of the end of the applicable Performance
Period. A Performance Award Formula may include a minimum, maximum, target level
and intermediate levels of Performance Criteria, with the final value of an
Award determined by applying the Performance Award Formula to the specified
Performance Criteria level attained during the applicable Performance Period. A
target level of performance may be stated as an absolute value, an increase or
decrease in a value, or as a value determined relative to an index, budget or
other standard selected by the Administrator.
(ii)    “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(jj)    “Performance Criteria” means any one of, or combination of, the
following: (i) share price, (ii) earnings per share, (iii) total stockholder
return, (iv) operating margin, (v) gross margin, (vi) return on equity,
(vii) return on assets, (viii) return on investment, (ix) operating income,
(x) net operating income, (xi) pre-tax profit, (xii) net income, (xiii) cash
flow, (xiv) revenue, (xv) expenses, (xvi) earnings before any one or more of
share-based compensation expense, interest, taxes, depreciation and
amortization,


5

--------------------------------------------------------------------------------




(xvii) economic value added, (xviii) market share, (xix) personal management
objectives, (xx) product development, (xxi) completion of an identified special
project, (xxii) completion of a joint venture or other corporate transaction,
and (xxiii) other measures of performance selected by the Administrator.
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, or, if such measures are not reported in the Company’s
financial statements, they shall be calculated in accordance with generally
accepted accounting principles, a method used generally in the Company’s
industry, or in accordance with a methodology established by the Administrator
prior to the grant of the applicable Award. As specified by the Administrator,
Performance Criteria may be calculated with respect to the Company and each
Subsidiary consolidated therewith for financial reporting purposes, one or more
Subsidiaries or such division or other business unit of any of them selected by
the Administrator. Performance Criteria may be measured relative to a peer group
or index, as specified by the Administrator. Unless otherwise determined by the
Administrator prior to the grant of the applicable Award, the Performance
Criteria shall be calculated excluding the effect (whether positive or negative)
on the Performance Criteria of any change in accounting standards or any
extraordinary, unusual or nonrecurring item, as determined by the Administrator,
occurring after the establishment of the Performance Criteria applicable to the
Award. Each such adjustment, if any, shall be made solely for the purpose of
providing a consistent basis from period to period for the calculation of
Performance Criteria in order to prevent the dilution or enlargement of the
Grantee’s rights with respect to an Award.
(kk)    “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(ll)    “Performance Shares” means Shares or an Award denominated in Shares
which may be earned in whole or in part upon attainment of Performance Criteria
established by the Administrator.
(mm)    “Performance Units” means an Award which may be earned in whole or in
part based upon attainment of Performance Criteria established by the
Administrator and which may be settled for cash, Shares or other securities or a
combination of cash, Shares or other securities as established by the
Administrator.
(nn)    “Plan” means this 2015 Equity Incentive Plan, as may be amended from
time to time.
(oo)    “Related Entity” means any Parent or Subsidiary of the Company and any
business, corporation, partnership, limited liability company or other entity in
which the Company or a Parent or a Subsidiary of the Company holds a substantial
ownership interest, directly or indirectly.
(pp)    “Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.
(qq)    “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.


6

--------------------------------------------------------------------------------




(rr)    “Restricted Stock Unit” means a grant of a right to receive in cash or
stock, as established by the Administrator, the market value of one Share.
(ss)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
(tt)    “SAR” means a stock appreciation right entitling the Grantee to Shares
or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
(uu)    “Section 409A” means Section 409A of the Code.
(vv)    “Section 409A Deferred Compensation” means compensation provided
pursuant to an Award that constitutes nonqualified deferred compensation within
the meaning of Section 409A.
(ww)    “Share” means a share of the Common Stock.
(xx)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Shares Subject to the Plan.
(a)    Maximum Number of Shares Issuable. Subject to the provisions of
Section 10 below, the maximum aggregate number of Shares which may be issued
pursuant to all Awards (including Incentive Stock Options) is eleven million
five hundred thousand (11,500,000) Shares. The Shares to be issued pursuant to
Awards may be authorized, but unissued, or reacquired Common Stock.
(b)    Share Counting. Any Shares subject to an Award will be counted against
the numerical limits of this Section 3 as one (1) Share for every Share subject
thereto. Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) or settled
in cash shall be deemed not to have been issued for purposes of determining the
maximum aggregate number of Shares which may be issued under the Plan. Shares
that actually have been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future issuance under
the Plan, except that if unvested Shares are forfeited, or repurchased by the
Company for an amount not greater than their original purchase price, such
Shares shall become available for future grant under the Plan. With respect to
Options and SARs, the gross number of Shares subject to the Award will cease to
be available under the Plan (whether or not the Award is net settled for a
lesser number of Shares, or if Shares are utilized to exercise such an Award).
In addition, if Shares are withheld to pay any withholding taxes applicable to
an Award, then the gross number of Shares subject to such Award will cease to be
available under the Plan.
(c)    Assumption or Replacement of Awards. The Administrator may, without
affecting the number of Shares reserved or available for issuance hereunder,
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Section 409A and any other applicable provisions of
the Code; provided, however, that Shares subject to Awards issued or assumed
pursuant to the Plan with respect to awards for shares of the common stock of
JDS Uniphase Corporation in connection with the JDS Uniphase Corporation
Separation shall reduce the aggregate number of Shares remaining available for
issuance pursuant to the Plan set forth in Section 3(a).


7

--------------------------------------------------------------------------------




4.    Administration of the Plan.
(a)    Plan Administrator.
(i)    Authority of Administrator. The Plan shall be administered by the
Administrator. All questions of interpretation of the Plan, of any Award
Agreement or of any other form of agreement or other document employed by the
Company in the administration of the Plan or of any Award shall be determined by
the Administrator, and such determinations shall be final, binding and
conclusive upon all persons having an interest in the Plan or such Award, unless
fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Administrator in the exercise of its
discretion pursuant to the Plan or Award Agreement or other agreement thereunder
(other than determining questions of interpretation pursuant to the preceding
sentence) shall be final, binding and conclusive upon all persons having an
interest therein. All expenses incurred in connection with the administration of
the Plan shall be paid by the Company.
(ii)    Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.
(iii)    Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. The Board may authorize one or more Officers to
grant such Awards and may limit such authority as the Board determines from time
to time.
(iv)    Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards intended to qualify as Performance-Based
Compensation to any Covered Employee or other Employee reasonably expected to
become a Covered Employee shall be made only by a Committee (or subcommittee of
a Committee) which is comprised solely of two or more Directors eligible to
serve on a committee making Awards qualifying as Performance-Based Compensation.
In the case of such Awards, references to the “Administrator” or to a
“Committee” shall be deemed to be references to such Committee or subcommittee.
Unless otherwise permitted in compliance with the requirements under
Section 162(m) of the Code with respect to each Award intended to result in the
payment of Performance-Based Compensation, the Administrator shall establish in
writing the Performance Criteria and Performance Award Formula no later than the
earlier of (A) the date ninety (90) days after the commencement of the
applicable Performance Period or (B) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Criteria remains substantially uncertain. Once established, the
Performance Criteria and Performance Award Formula applicable to an Award
intended to result in the payment of Performance-Based Compensation to a Covered
Employee shall not be changed. Following the completion of the Performance
Period applicable to such Award, the Administrator shall certify in writing the
extent to which the applicable Performance Criteria have been attained and the
resulting final value of the Award earned by the Grantee and to be paid upon its
settlement in accordance with the applicable


8

--------------------------------------------------------------------------------




Performance Award Formula. Notwithstanding the foregoing, the Administrator
shall have the discretion, on the basis of such criteria as may be established
by the Administrator, to reduce some or all of the value of an Award that would
otherwise be paid to a Covered Employee upon its settlement notwithstanding the
attainment of any Performance Criteria and the resulting value of the Award
determined in accordance with the Performance Award Formula; provided, however,
that no such reduction may result in an increase in the amount payable upon
settlement of another Grantee’s Award that is intended to result in
Performance-Based Compensation.
(v)    Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b)    Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
(i)    to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii)    to determine whether and to what extent Awards are granted hereunder;
(iii)    to determine the number of Shares or the amount of other consideration
to be covered by each Award granted hereunder;
(iv)    to determine whether an Award granted to a Covered Employee shall be
intended to result in Performance-Based Compensation and the applicable
Performance Criteria, Performance Period and Performance Award Formula;
(v)    to approve forms of Award Agreements for use under the Plan;
(vi)    to determine the terms and conditions of any Award granted hereunder;
(vii)    to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would have a materially adverse effect the
Grantee’s rights under an outstanding Award shall not be made without the
Grantee’s written consent;
(viii)    to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;
(ix)    to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan; and
(x)    to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate.


9

--------------------------------------------------------------------------------




(c)    Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Common Stock cast in person or by proxy at a meeting
of the stockholders of the Company at which a quorum representing a majority of
all outstanding shares of Common Stock is present or represented by proxy, the
Administrator shall not approve a program providing for either (i) the
cancellation of outstanding Options or SARs having exercise prices per share
greater than the then Fair Market Value of a Share (“Underwater Awards”) and the
grant in substitution therefore of new Options or SARs having a lower exercise
price, Full Value Awards or payments in cash, or (ii) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof. This
Section 4(c) shall not be construed to apply to (i) “issuing or assuming a stock
option in a transaction to which Section 424(a) applies,” within the meaning of
Section 424 of the Code, (ii) adjustments pursuant to the assumption of or
substitution for an Option or SAR in a manner that would comply with
Section 409A, or (iii) an adjustment pursuant to Section 10.
(d)    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as Officers or Employees of the Company
or a Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to handle and defend the same.
5.    Eligibility.
(a)    Persons Eligible for Awards. Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants. Incentive Stock Options
may be granted only to Employees of the Company or a Parent or a Subsidiary of
the Company. Awards may be granted to such Employees, Directors or Consultants
who are residing in non-U.S. jurisdictions as the Administrator may determine
from time to time.
(b)    Participation in the Plan. Awards are granted solely at the discretion of
the Administrator. Eligibility to be granted an Award shall not entitle any
person to be granted an Award, or, having been granted an Award, to be granted
an additional Award. An Employee, Director or Consultant who has been granted an
Award may, if otherwise eligible, be granted additional Awards.
6.    Terms and Conditions of Awards.
(a)    Type of Awards. The Administrator is authorized under the Plan to award
any type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the


10

--------------------------------------------------------------------------------




satisfaction of Performance Criteria or other conditions. Such awards include,
without limitation, Options, SARs, Restricted Stock, Restricted Stock Units,
Dividend Equivalent Rights, Performance Units or Performance Shares, and an
Award may consist of one such security or benefit, or two (2) or more of them in
any combination or alternative.
(b)    Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary of the Company) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the grant date of the relevant Option.
(c)    Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any Performance Criteria established by the Administrator.
Partial achievement of any specified Performance Criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement.
(d)    Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
(e)    Deferral of Award Payment. Consistent with the requirements of
Section 409A, if applicable, and other Applicable Laws, the Administrator may
establish one or more programs under the Plan to permit selected Grantees the
opportunity to elect to defer receipt of consideration upon exercise of an
Award, satisfaction of Performance Criteria, or other event that absent the
election would entitle the Grantee to payment or receipt of Shares or other
consideration under an Award. The Administrator may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, Shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Administrator deems advisable for the administration of any
such deferral program.
(f)    Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(g)    Individual Limitations on Awards.
(i)    Section 162(m) Award Limits. The maximum number of Shares with respect to
which Awards may be granted to any Grantee in any fiscal year of the Company
shall be 1,000,000 Shares. The maximum dollar amount that may become payable to
any Grantee in any fiscal year of the Company


11

--------------------------------------------------------------------------------




under Performance Unit Awards or other Awards denominated in U.S. dollars shall
be $20,000,000. In connection with a Grantee’s (i) commencement of Continuous
Active Service or (ii) first promotion in any fiscal year of the Company, a
Grantee may be granted Awards for up to an additional 1,000,000 Shares or U.S.
dollar denominated Awards providing for payment in any fiscal year of the
Company of up to an additional $20,000,000, which shall not count against the
limits set forth in the preceding sentences of this subsection (g). The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10, below. To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Awards are
canceled, the canceled Awards shall continue to count against the maximum number
of Shares or dollar amount with respect to which Awards may be granted to the
Grantee. For this purpose, the repricing of an Option (or in the case of a SAR,
the base amount on which the stock appreciation is calculated is reduced to
reflect a reduction in the Fair Market Value of the Common Stock) shall be
treated as the cancellation of the existing Option or SAR and the grant of a new
Option or SAR. If the vesting or receipt of Shares under the Award is deferred
to a later date, any amount (whether denominated in Shares or cash) paid in
addition to the original number of Shares subject to the Award will not be
treated as an increase in the number of Shares subject to the Award if the
additional amount is based either on a reasonable rate of interest or on one or
more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).
(ii)    Nonemployee Director Award Limits. No Director who is not also an
Employee shall be granted within any fiscal year of the Company one or more
Awards pursuant to the Plan which in the aggregate are for more than a number of
Shares determined by dividing $500,000 by the Fair Market Value of a Share
determined on the last trading day immediately preceding the date on which the
applicable Award is granted to such Director.
(iii)    Minimum Vesting. Except with respect to five percent (5%) of the
maximum number of Shares issuable under the Plan pursuant to Section 3(a), no
Award which vests on the basis of the Grantee’s Continuous Active Service shall
vest earlier than one year following the date of grant of such Award; provided,
however, that such limitation shall not preclude the acceleration of vesting of
such Award upon the death, disability, or involuntary termination of Service of
the Grantee or in connection with a Corporate Transaction, as determined by the
Administrator in its discretion.
(h)    Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.
(i)    Term of Award. The term of each Award shall be the term stated in the
Award Agreement, provided, however, that the term of an Option or SAR shall be
no more than eight (8) years from the date of grant thereof. However, in the
case of an Incentive Stock Option granted to a Grantee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary
of the Company, the term of the Incentive Stock Option shall be five (5) years
from the date of grant thereof or such shorter term as may be provided in the
Award Agreement. Subject to the foregoing, unless otherwise specified by the
Administrator in the grant of an Option or SAR, each Option and SAR shall
terminate eight (8) years after the date of grant of such Award, unless earlier
terminated in accordance with its provisions.


12

--------------------------------------------------------------------------------




(j)    Transferability of Awards. Incentive Stock Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent and distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee. Other Awards shall be
transferable by will and by the laws of descent and distribution, and during the
lifetime of the Grantee, by gift or pursuant to a domestic relations order to
members of the Grantee’s Immediate Family to the extent and in the manner
determined by the Administrator. Notwithstanding the foregoing but subject to
Applicable Laws and local procedures, the Grantee may designate a beneficiary of
the Grantee’s Award in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator.
(k)    Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such later date as is determined by the Administrator.
7.    Award Exercise or Purchase Price, Consideration and Taxes.
(a)    Exercise or Purchase Price. The exercise or purchase price, if any, for
an Award shall be as follows:
(i)    In the case of an Incentive Stock Option:
(A)    granted to an Employee who, at the time of the grant of such Incentive
Stock Option owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
(B)    granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Non-Qualified Stock Option, the per Share exercise
price shall be not less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
(iii)    In the case of a SAR, the base amount on which the stock appreciation
is calculated shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
(iv)    In the case of other Awards, such price as is determined by the
Administrator.
(v)    Notwithstanding the foregoing provisions of this Section 7(a), in the
case of an Award issued pursuant to Section 6(d) above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.
(b)    Consideration. Subject to Applicable Laws, the consideration to be paid
for the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the


13

--------------------------------------------------------------------------------




Administrator is authorized to accept as consideration for Shares issued under
the Plan the following, provided that the portion of the consideration equal to
the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:
(i)    cash;
(ii)    check;
(iii)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised,
provided, however, that Shares acquired under the Plan or any other equity
compensation plan or agreement of the Company must have been held by the Grantee
for such period, if any, as required by the Company to avoid adverse accounting
treatment;
(iv)    with respect to Options, by delivery of a properly executed exercise
notice followed by a procedure pursuant to which (A) the Company will reduce the
number of Shares otherwise issuable to the Grantee upon the exercise of the
Option by the largest whole number of shares having a Fair Market Value that
does not exceed the aggregate exercise price for the Shares with respect to
which the Option is exercised, and (B) the Grantee shall pay to the Company in
cash the remaining balance of such aggregate exercise price not satisfied by
such reduction in the number of whole Shares to be issued;
(v)    with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and
(B) shall provide written directives to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm in order to complete
the sale transaction; or
(vi)    any combination of the foregoing methods of payment.
(c)    Taxes.
(i)    Tax Withholding in General. No Shares shall be delivered under the Plan
to any Grantee or other person until such Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of any
non-U.S., federal, state, or local income and employment tax (including social
insurance) withholding obligations, including, without limitation, obligations
incident to the receipt of Shares or the disqualifying disposition of Shares
received on exercise of an Incentive Stock Option. Upon exercise of an Award the
Company or Related Entity employing the Grantee shall withhold or collect from
Grantee an amount sufficient to satisfy such tax obligations.
(ii)    Withholding in or Directed Sale of Shares. The Company shall have the
right, but not the obligation, to deduct from the Shares issuable to a Grantee
upon the exercise or settlement of an Award, or to accept from the Grantee the
tender of, a number of whole Shares having a Fair Market Value, as determined by
the Company, equal to all or any part of the tax withholding obligations of the
Company or Related Entity employing the Grantee. The Fair Market Value of any
Shares withheld or tendered to satisfy any such tax withholding obligations
shall not exceed the amount determined by the applicable minimum statutory
withholding rates. The Company may require a Grantee to direct a broker, upon
the vesting, exercise


14

--------------------------------------------------------------------------------




or settlement of an Award, to sell a portion of the Shares subject to the Award
determined by the Company in its discretion to be sufficient to cover the tax
withholding obligations of the Company or Related Entity employing the Grantee
and to remit an amount equal to such tax withholding obligations to such
employer in cash.
8.    Exercise of Award.
(a)    Procedure for Exercise.
(i)    Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement; provided however, that no Option or SAR
granted to an Employee who is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, as amended, shall be first exercisable until at
least six (6) months following the date of grant of such Option or SAR (except
in the event of such Employee’s death, disability or retirement, upon a
Corporate Transaction, or as otherwise permitted by the Worker Economic
Opportunity Act).
(ii)    An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised, including, to the extent selected,
use of the broker-dealer sale and remittance procedure to pay the purchase price
as provided in Section 7(b)(v).
(b)    Exercise of Award Following Termination of Continuous Active Service.
(i)    An Award may not be exercised after the termination date of such Award
set forth in the Award Agreement and may be exercised following the termination
of a Grantee’s Continuous Active Service only to the extent provided in the
Award Agreement.
(ii)    Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Active Service for a
specified period, the Award shall terminate to the extent not exercised on the
last day of the specified period or the last day of the original term of the
Award, whichever occurs first.
(iii)    Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Active Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.
9.    Conditions Upon Issuance of Shares.
(a)    Shares shall not be issued pursuant to the exercise of an Award unless
the exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.


15

--------------------------------------------------------------------------------




(b)    As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
10.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company and the requirements of Sections 409A
and 424 of the Code to the extent applicable, in the event of any change in the
Common Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Common Stock (excepting regular, periodic cash dividends) that
has a material effect on the Fair Market Value of Shares, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan and to any outstanding Awards, the maximum number of Shares with
respect to which Awards may be granted to any Grantee in any fiscal year of the
Company set forth in Section 6(g)(i), and in the exercise or purchase price per
Share under any outstanding Award in order to prevent dilution or enlargement of
Grantees’ rights under the Plan. For purposes of the foregoing, conversion of
any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number and the exercise or purchase price per share shall be rounded up to
the nearest whole cent. The Administrator in its discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate,
including modification of Performance Criteria, Performance Award Formulas and
Performance Periods. The adjustments determined by the Administrator pursuant to
this Section shall be final, binding and conclusive.
11.    Corporate Transactions.
(a)    Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.
(b)    Acceleration of Award Upon Corporate Transaction. Except as provided
otherwise in an individual Award Agreement, in the event of a Corporate
Transaction, for the portion of each Award that is neither Assumed nor Replaced,
such portion of the Award shall automatically become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at fair market value) for all of the Shares at the
time represented by such portion of the Award, immediately prior to the
specified effective date of such Corporate Transaction.
(c)    Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option the exercisability of which is accelerated under this Section 11 in
connection with a Corporate Transaction shall remain exercisable as an Incentive
Stock Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded. To the extent such dollar limitation
is exceeded, the excess Options shall be treated as Non-Qualified Stock Options.
12.    Compliance with Section 409A. The Plan and all Awards granted hereunder
are intended to comply with, or otherwise be exempt from, Section 409A. The Plan
and all Awards granted under the Plan


16

--------------------------------------------------------------------------------




shall be administered, interpreted, and construed in a manner consistent with
Section 409A, as determined by the Administrator in good faith, to the extent
necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. It is intended that any election, payment or
benefit which is made or provided pursuant to or in connection with any Award
that may result in Section 409A Deferred Compensation shall comply in all
respects with the applicable requirements of Section 409A. In connection with
effecting such compliance with Section 409A, the following shall apply:
(a)    Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to the Plan on
account of, and during the six (6) month period immediately following, the
Grantee’s termination of Continuous Active Service shall instead be paid on the
first payroll date after the six-month anniversary of the Grantee’s “separation
from service” within the meaning of Section 409A (or the Grantee’s death, if
earlier).
(b)    Neither any Grantee nor the Company shall take any action to accelerate
or delay the payment of any amount or benefits under an Award in any manner
which would not be in compliance with Section 409A.
(c)    Notwithstanding anything to the contrary in the Plan or any Award
Agreement, to the extent that any Section 409A Deferred Compensation would
become payable under the Plan by reason of a Corporate Transaction, such amount
shall become payable only if the event constituting the Corporate Transaction
would also constitute a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A. Any Award which would result in the
payment of Section 409A Deferred Compensation and which would vest and otherwise
become payable upon a Corporate Transaction as a result of the failure of the
Award to be Assumed or Replaced in accordance with Section 11(b) shall vest to
the extent provided by such Award but shall be converted automatically at the
effective time of such Corporate Transaction into a right to receive, in cash on
the date or dates such Award would have been settled in accordance with its then
existing settlement schedule, an amount or amounts equal in the aggregate to an
amount which preserves the compensation element of the Award at the time of the
Corporate Transaction.
(d)    Should any provision of the Plan, any Award Agreement, or any other
agreement or arrangement contemplated by the Plan be found not to comply with,
or otherwise be exempt from, the provisions of Section 409A, such provision
shall be modified and given effect (retroactively if necessary), in the sole
discretion of the Administrator, and without the consent of the holder of the
Award, in such manner as the Administrator determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A.
(e)    Notwithstanding the foregoing, neither the Company nor the Administrator
shall have any obligation to take any action to prevent the assessment of any
tax or penalty on any Grantee under Section 409A and neither the Company nor the
Administrator will have any liability to any Grantee for such tax or penalty.
13.    Term of Plan. The Plan shall continue in effect for a term of ten
(10) years from the Effective Date, unless sooner terminated. Subject to
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.


17

--------------------------------------------------------------------------------




14.    Amendment, Suspension or Termination of the Plan.
(a)    The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would change any of the provisions of
Section 4(b)(vii) or this Section 14(a). Notwithstanding any other provision of
the Plan to the contrary, the Board may, in its sole and absolute discretion and
without the consent of any participant, amend the Plan or any Award Agreement,
to take effect retroactively or otherwise, as it deems necessary or advisable
for the purpose of conforming the Plan or such Award Agreement to any present or
future law, regulation or rule applicable to the Plan, including, but not
limited to, Section 409A.
(b)    No Award may be granted during any suspension of the Plan or after
termination of the Plan.
(c)    No suspension or termination of the Plan (including termination of the
Plan under Section 13, above) shall adversely affect any rights under Awards
already granted to a Grantee.
15.    Reservation of Shares.
(a)    The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
16.    Rights as a Stockholder.
(a)    A Grantee shall have no rights as a stockholder with respect to any
Shares covered by an Award until the date of the issuance of such Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such Shares are issued, except as provided in Section 10 or another
provision of the Plan.
(b)    Except as provided in any Award Agreement, during any period in which
Shares acquired pursuant to an Award remain subject to vesting conditions, the
Grantee shall have all of the rights of a stockholder of the Company holding
shares of Common Stock, including the right to vote such Shares and to receive
all dividends and other distributions paid with respect to such Shares;
provided, however, that if so determined by the Administrator and provided by
the Award Agreement, such dividends and distributions shall be subject to the
same vesting conditions as the Shares subject to the Award with respect to which
such dividends or distributions were paid, and otherwise shall be paid no later
than the end of the calendar year in which such dividends or distributions are
paid to stockholders (or, if later, the 15th day of the third month following
the date such dividends or distributions are paid to stockholders). In the event
of a dividend or distribution paid in shares of Common Stock or other property
or any other adjustment made upon a change in the capital structure of the
Company as described in Section 10, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends) to
which Grantee is entitled by reason


18

--------------------------------------------------------------------------------




of the Grantee’s Award shall be immediately subject to the same vesting
conditions as the Shares subject to the Award with respect to which such
dividends or distributions were paid or adjustments were made.
17.    Delivery of Title to Shares. Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the Shares acquired
pursuant to an Award and shall deliver such Shares to or for the benefit of the
Grantee by means of one or more of the following: (a) by delivering to the
Grantee evidence of book entry shares of Common Stock credited to the account of
the Grantee, (b) by depositing such Shares for the benefit of the Grantee with
any broker with which the Grantee has an account relationship, or (c) by
delivering such Shares to the Grantee in certificate form.
18.    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
19.    No Effect on Terms of Employment/Consulting Relationship. The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Active Service, nor shall it interfere in any way with his or her right or the
right of the Company or any Related Entity to terminate the Grantee’s Continuous
Active Service at any time, with or without Cause, and with or without notice.
The ability of the Company or any Related Entity to terminate the employment of
a Grantee who is employed at will is in no way affected by its determination
that the Grantee’s Continuous Active Service has been terminated for Cause for
the purposes of this Plan.
20.    No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.
21.    Forfeiture Events.
(a)    The Administrator may specify in an Award Agreement that the Grantee’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Continuous Active Service for Cause or any act by a Grantee,
whether before or after termination of Continuous Active Service, that would
constitute Cause for termination of Continuous Active Service, or any accounting
restatement due to material noncompliance of the Company with any financial
reporting requirements of securities laws as a result of which, and to the
extent that, such reduction, cancellation, forfeiture, or recoupment is required
by applicable securities laws, including, without limitation, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.
(b)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Grantee who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Grantee who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such


19

--------------------------------------------------------------------------------




Grantee during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Grantee from the
sale of securities of the Company during such twelve- (12-) month period.
22.    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a Related
Entity’s right or power to make adjustments, reclassifications, reorganizations,
or changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets; or (b) limit the right or power of the Company or a Related Entity to
take any action which such entity deems to be necessary or appropriate.
23.    Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.
24.    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.






20